Title: John Adams to John Jay, 6 Dec. 1785
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square

              Decr. 6. 1785
            
          

          If the Facts, which I have had the Honour to state to you in my
            preceeding Letters, are credited, I think it will appear, that the Connections of these
            Kingdoms with foreign Powers, every Idea of the Ballance of Europe; the Dominions of
            Great Britain in Asia And America, and all the interests
            Considerations of Posterity, are Sacrificed, to a momentary Tranquility and
            Credit. From which Premises, it will be easy to conclude, what will be the Effect of the
            Memorial, Copy of which is here inclosed and which I shall certainly present
            tomorrow.—It will not be answered in any manner. It is generally Said “Things must take
            their Course.—We must take our Chance, and meet the Consequences of all the Combinations
            of our Rivals. “We must risque it.” &c. it is commonly Said, that Ministry will
            bring in an Act of Parliament, at their next session, placing the United States upon the
            Footing of the most favoured Nation, and then let them do what they please.
          Thus I find myself at a full stop....I Shall not neglect any
            opportunity, to say or do, whatever may have the least Tendency to do any good: But it
            would be lessening the United States, if I were to teize Ministers with Applications
            which would be answered only by neglect and Silence.—I Shall transmit you every Thing I
            can which may afford you any Information. But I think Congress cannot avoid instruccting
            me, to demand an Answer, and to take my Leave and return to America if it is
            not given me, in a reasonable Time in the Spring. It is now with the States to
            determine, whether there is or is not a Union in America.—If there is, they may, very
            easily make themselves respected in Europe. if there is not, they will be little
            regarded, and very soon at War with England, as I verily believe.—I should Advise, all
            the great Seaport Towns, to think a little of the Means of Defense, put the
            Fortifications they have in as good order as they can, furnish themselves with Arms
            & Ammunion and put the Militia through the Continent upon as good a Footing as
            may be.
          I have little Relyance on our Negotiations in Barbary. The Presents
            We have to Offer, will I fear be despized. We Shall learn by them, however, what will be
            necessary, and Congress, will determine, what We must do. Mr
            Lamb and Mr Randal are gone. Mr
            Barclay has been detained by Monsieur Beaumarchais Accounts but I hope will go
            soon.—
          If all Intercourse between Europe and America could be cutt off,
            forever, if every ship We have were burnt, and the Keel of another never to be laid, We
              might still be the happiest People upon earth and in fifty years the most
            powerfull. The Luxuries We import from Europe, instead of promoting our Prosperity, only
            enfeable our Race of Men and Retard the Increase of Population....But the Character of
            our People must be taken into Consideration. They are as Aquatic, as the
                Turtles and Tortoises & Sea Fowl, and the Love of
            Commerce with its Conveniences and Pleasures at it, are habits,
              in them as unalterable as their Natures. it is in vain then to amuze
            ourselves, with the Thoughts of annihilating Commerce unless as philosophical Speculations.—We are to consider Men and
            Things as Practical statesmen, and to consider who our Constituents are and what they
            expect of us.—Upon this Principle We shall find that We must have Connections with
            Europe Asia & Affrica, and therefore the sooner We form those Connections into a
            judicious system, the better it will be for Us and our Children. We may now take
            Measures which may save Us many Miseries and a vast Expence of Blood. We shall find,
            that Nothing can be done in Europe, but by keeping up the Dignity of the United States,
            and that Dignity in Europe is a very different Thing from that which is and ought to be
            Dignity in America
          I have the Honour to be, with great / Respect, sir your most
            obedient

          
            
              John Adams.
            
          
        